Citation Nr: 0921800	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 14, 2005, 
for the grant of a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1959 to July 1967

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A claim for TDIU was received on June 14, 2005.  There was no 
pending claim prior to June 14, 2005, pursuant to which TDIU 
could be granted.


CONCLUSION OF LAW

The criteria for the award of TDIU prior to June 14, 2005, 
are not met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In January and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required for the initial claim of entitlement to TDIU, 
to include as interpreted by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  TDIU was subsequently granted, and the 
veteran appealed the effective date assigned.  Courts have 
held that once a claim is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008).  Therefore, no further notice is needed.

In any event, the Board notes that the Veteran was provided 
with notice of how to establish an earlier effective date in 
a September 2008 letter.  Although this notice postdated the 
initial adjudication and the claim was not readjudicated, the 
Board finds that no prejudice resulted because the veteran 
had ample time to submit evidence and respond to the notice, 
and the evidence indicates that the veteran was able to 
effectively participate in the appeals process.  Regarding 
the duty to assist, VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any other pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

Earlier Effective Date

For historical purposes, it is noted that claims of TDIU were 
denied by the RO in September 1988 and November 1991.  The 
Veteran did not appeal these decisions and they became final.  
In June 2005, the Veteran filed an informal claim of TDIU, 
which the RO denied, at least in part, because the Veteran 
did not meet the minimum schedular requirements for TDIU.  
The Board then granted TDIU in a November 2006 decision, 
based in part on its concurrent award of an increased rating 
for the Veteran's psychiatric disorder, which increased the 
Veteran's combined rating above the minimum schedular 
requirements for TDIU.  In December 2006, the RO issued a 
rating decision implementing the Board's decision.  The 
rating decision assigned an effective date of June 14, 2005, 
which the RO determined was the date of claim.  The Veteran 
disagrees with the effective date of June 14, 2005, for the 
award of TDIU.  He contends that the effective date should go 
back to the date he last worked in 1999.  See June 2007 
Notice of Disagreement; March 2008 Form 9.

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however.  If evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation, the effective date shall be 
the date of the factually ascertainable increase rather than 
the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 
C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  
Additionally, 
38 C.F.R. § 3.155(a) provides that any communication or 
action from a claimant, indicating an intent to apply for one 
or more benefits under the laws administered by the VA, may 
be considered an informal claim.  Such informal claims must 
identify the benefit sought.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a),  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

An informal claim for TDIU was received on June 14, 2005, and 
a review of the evidence reveals no correspondence of record 
which could be construed as an informal claim of TDIU prior 
to that date.  The previous evidence includes no statements 
from the Veteran which can be interpreted as an informal 
claim for TDIU.  Furthermore, the record includes no 
statements from third parties which can be interpreted as an 
informal claim.  The Board notes that the evidence received 
prior to June 14, 2005, includes statements and testimony 
from private and VA physicians indicating their belief that 
the Veteran was unemployable.  See, e.g., August 1993 hearing 
testimony; March 2003 VA examination; January 2004 (date of 
receipt) Juarbe reports.  

Caselaw indicates that such evidence only reasonably raises 
an informal claim of TDIU if the Veteran already meets the 
schedular requirements or if the Veteran has made a claim for 
the "highest rating possible" for a service-connected 
disability, however.  See Norris v. West, 12 Vet. App. 413, 
418 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); VAOPGCPREC 12-2001.  In this case, the record 
documents that the Veteran did not meet the schedular 
requirements at the time the aforementioned evidence was 
received.  Furthermore, the evidence does not reveal any 
requests by the Veteran for the "highest rating possible" 
for any service-connected disability.  In sum, the Board 
finds that the earlier evidence of unemployability cannot be 
construed as an informal claim for TDIU.  Thus, having 
determined that June 14, 2005, is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

After review of the evidence, the Board finds that it is 
factually ascertainable that the criteria for TDIU were met 
more than one year prior to the date of claim.  The record 
indicates that the Veteran last worked in 1999, and it 
includes reports from competent medial practitioners dating 
from the mid-1990s to January 2004 (all dating more than one 
year prior to the date of claim) which reflect findings that 
the Veteran was unable to work due to his service-connected 
psychiatric disability.  See, e.g., Juarbe reports.  
Furthermore, the record indicates that the Veteran has a 
combined rating in excess of that required by 38 C.F.R. 
§ 4.16a effective April 1992.  In this case, it is factually 
ascertainable that the criteria for TDIU were met earlier 
than June 2004, which is one year prior to the date of claim.  
As noted above, the law provides that if the factually 
ascertainable increase predates the date of claim by more 
than one year, the effective date is the date of claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("[VA] has 
responsibility to review the evidence of record to ascertain 
whether an increase in disability occurred in the one year 
prior to the application") (emphasis added).  Therefore, an 
effective date earlier than June 14, 2005, for TDIU is not 
warranted.


ORDER

An effective date earlier than June 14, 2005, for the award 
of  TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


